Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamada et al (2010/0109385).
Yamada et al figures 2 shows a structure comprising: a metal extrusion including a first structure (41, 42, figure 2) and a second structure (12, 11), the metal extrusion having a length and a width, wherein the first structure includes an elongated cavity (the interior of 41, 42) forming an internal passage along the length of the metal extrusion 
	Per claim 2, Yamada et al further shows the elongated cavity includes a first longitudinal edge and a second longitudinal edge, the first and second longitudinal edges defining an opening in a wall of the elongated cavity, the opening running along a length of the elongated cavity, the metal extrusion further including a support structure (55) that connects the first and second longitudinal edges to the second structure, 
Per claims 3-4, Yamada et al further shows wherein the elongated cavity includes a cylindrical tube, wherein the second structure is a plate, and the plate is directly connected to the support structure, 
Per claim 5, Yamada et al further shows the support structure (55) is configured to deform in response to a bending of at least the first structure or the second structure (able to function as claimed), such that the deformation of the support structure relieves 
Per claim 6-8, Yamada et al further shows at least the first structure or the second structure is deformed such that a shape of a first cross-section of the metal extrusion at a first location along a length of the metal extrusion is different than a shape of a second cross-section of the metal extrusion at a second location along the length of the metal extrusion, wherein the second structure is a plate, and the plate is directly connected to the first and second edges of the elongated cavity.
Per claims 9-10, Yamada et al further shows the first structure is deformed in a first direction, and the second structure is deformed in a second direction different than the first direction(inherently able to function as claimed pending the direction of force), wherein the first direction is a direction that is transverse to the length of the metal extrusion, and the second direction is a direction of rotation around a direction parallel to a length of the elongated cavity (inherently able to function as claimed pending the direction of force).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different metal extrusions.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

6/5/2021